Citation Nr: 0126354	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  01-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 20, 2000, for 
a grant of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.  The veteran also had subsequent service with 
the United States Air Force Reserves.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The VA did not receive a formal or informal claim for 
entitlement to service connection for tinnitus before March 
20, 2000.

2.  By rating decision in May 2000, the RO granted service 
connection for tinnitus, effective from March 20, 2000, the 
date of receipt of the veteran's original claim for that 
benefit.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than March 20, 2000, for a grant of entitlement to service 
connection for tinnitus, have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

The VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
Statement of the Case provided to the veteran specifically 
satisfies the requirement of 38 U.S.C.A. § 5103 of the new 
statute in that it clearly notifies the veteran of the 
evidence necessary to establish an earlier effective date in 
this case.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  The Board thus finds that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  
In addition, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. See 38 C.F.R. 
§ 3.155(a).

As for the effective date for the grant of service 
connection, except as otherwise provided, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of an 
application therefor.  See38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Where a grant of disability compensation is made on 
the basis of direct service connection, the effective date 
will be the day following separation from active service or 
the date entitlement arose if a claim is received within one 
year after separation from service.  See 38 C.F.R. § 
3.400(b)(2).  Otherwise, the effective date will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  Id.

In this case, the record reflects that following receipt of 
the veteran's March 2000 claim, a rating decision in May 2000 
granted service connection for tinnitus, and an effective 
date for such grant was assigned as of the date of receipt by 
the RO of the veteran's March 20, 2000 claim.  The question 
presented by this appeal is whether any claim, be it formal 
or informal, for service connection for tinnitus, was 
received by VA earlier than March 20, 2000, and whether any 
such claim preceded or followed the date on which entitlement 
arose.  In this regard, the Board notes that the veteran 
asserts that a January 1991 private audiological record and a 
September 1998 VA examination constitute informal claims and 
provide a basis in this case for the assignment of an earlier 
effective date.

Under 38 C.F.R. § 3.155(a), an informal claim must identify 
the benefit being sought.  The Board observes that there is 
nothing in the record indicating any intent on the part of 
the veteran to apply for service connection for tinnitus or 
in any way specifically identifies "the benefit sought," 
(i.e., service connection for tinnitus), as required by § 
3.155, prior to the receipt of the March 2000 claim.  The 
Board notes that the January 1991 audiological report did not 
express an intent to file a claim for entitlement to service 
connection for tinnitus.  While the report does contain a 
reference to tinnitus, there was nothing in the January 1991 
record indicating that the veteran was pursuing a claim for 
service connection for tinnitus.  Indeed, the record clearly 
reflects that at that time the veteran was actively pursuing 
a claim for service connection for hearing loss.  The first 
indication that the veteran wanted to claim service 
connection for tinnitus was in his March 20, 2000 statement 
in which he stated "please accept this letter as my formal 
claim for [tinnitus]."  The VA is not required to anticipate 
a claim for a particular benefit where no intention to raise 
it was expressed.  See Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).

The Board recognizes that the date of an outpatient or 
hospital examination or the date of hospital admission to a 
VA or uniformed services hospital, or the date of the 
veteran's admission to a non-VA hospital, where the veteran 
was maintained at VA expense, will be accepted as the date of 
receipt of a claim.  See 38 C.F.R. § 3.157(b)(1).  While the 
veteran complained of constant tinnitus at the September 1998 
VA examination, the cited regulation (38 C.F.R. § 
3.157(b)(1)) is predicated, among other things, on a prior 
allowance of a claim for pension or compensation.  In this 
case, the veteran's March 2000 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that a claim for service connection for tinnitus was made 
earlier than March 20, 2000.  A treatment report may 
constitute an informal claim for some benefits, such as an 
increased rating for a condition already established as 
service-connected, but such does not apply to original 
applications for service connection where there has been no 
prior allowance or disallowance of a formal claim for service 
connection.  See 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33 (1993).

The Board is aware that the veteran has also indicated that 
he thought he was filing a claim for tinnitus when he filed a 
claim of service connection for hearing loss.  However, there 
is no objective evidence of record indicating such a 
situation, and as indicated above, the veteran made no 
reference to service connection for tinnitus until his March 
20, 2000 statement.  The Board observes that before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).

As previously discussed, under the governing legal authority, 
it is the later of the date of receipt of claim or the date 
entitlement arose that is the earliest effective date 
assignable.  See 38 C.F.R. § 3.400(b)(2).  After reviewing 
the record, the Board is unable to find a basis for 
establishing an effective date for service connection for 
tinnitus earlier than the date assigned by the RO, March 20, 
2000.


ORDER

An effective date prior to March 20, 2000 for service 
connection for tinnitus is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

